Citation Nr: 0933206	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  00-19 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction 
(identified as loss of sex drive, loss of a testicle, and 
sterility), to include as due to exposure to herbicides.

2.  Entitlement to an effective date earlier than April 20, 
1988 for the grant of a 10 percent rating for proliferative 
changes thoracic, lumbar spine.  

3.  Entitlement to an effective date earlier than June 14, 
1991 for the grant of a 100 percent rating for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to an effective date earlier than December 
23, 1991 for the grant of a 10 percent rating for a thoracic 
spine disorder (separate from the 10 percent rating assigned 
for the lumbar spine).  

5.  Entitlement to an effective date earlier than June 13, 
1995 for the grant of service connection for a cervical spine 
disorder.  

6.  Entitlement to an effective date earlier than August 15, 
1996 for the grant of a 20 percent rating for a lumbosacral 
spine disorder.  

7.  Entitlement to an effective date earlier than March 23, 
2000 for the grant of a 20 percent rating for a cervical 
spine disorder.

8.  Entitlement to an effective date earlier than March 23, 
2000 for the grant of a 40 percent rating for a lumbosacral 
spine disorder.

9.  Entitlement to a rating in excess of 40 percent for a 
lumbosacral spine disorder.

10.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disorder.

11.  Entitlement to a rating in excess of 10 percent for a 
thoracic spine disorder.  

12.  Entitlement to a compensable rating for tinea cruris, 
prior to May 6, 2004.

13.  Entitlement to a rating in excess of 10 percent for 
tinea cruris, since May 6, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to October 
1970, including service in Vietnam during the Vietnam War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from numerous rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The Veteran moved to Maryland and his 
file is now in the jurisdiction of the Baltimore, Maryland 
RO.

In November 2002, the Veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO.  In June 
2005, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge seated at the Central 
Office in Washington, DC.  Transcripts of those hearings are 
of record.  

As a matter of background regarding the claims involving the 
Veteran's spine, the Board notes that the Veteran was granted 
service connection with a noncompensable rating effective 
from the day after separation from service for a back 
disorder then identified as proliferative changes of the 
thoracolumbar spine.  For two decades, the back disability 
involving both the thoracic and lumbar spine received a 
single rating, which was increased to 10 percent then to 20 
percent as the disability became more severe.  By way of an 
October 1995 decision, the RO decided to rate the lumbar and 
thoracic spine disabilities separately, at 10 percent each, 
and granted service connection with a 10 percent rating for a 
cervical spine disorder.  Subsequent RO rating actions have 
increased the ratings assigned for the disabilities of the 
lumbar spine and cervical spine.  In October 2000, the RO 
denied a claim for earlier effective dates for disorders of 
the lumbar, thoracic and cervical spines, stating vaguely, 
only that "[t]here is no evidence indicating an earlier 
effective date is warranted for these conditions."  The 
Veteran appealed that decision in a vague notice of 
disagreement and his claims have been construed in the 
statement of the case and supplemental statements of the case 
as having expressed disagreement with the effective date of 
service connection for each condition, as well as the with 
the effective date for each increased rating assigned over 
the years.  As service connection has been in effect for a 
disability of the lumbar and thoracic spine since the day 
after separation from service, no earlier effective date is 
possible for the grant of service connection for these 
disorders.  Consequently, the claims on appeal have been 
reframed as stated above.  Since service connection for the 
cervical spine disorder was not granted until 1995, the claim 
for an earlier effective date for the grant of service 
connection for this disability remains a viable claim.

Also regarding the spine, the RO granted increased ratings 
for disabilities of the lumbosacral and cervical spine in May 
2000.  A letter from the Veteran's senator received in July 
2000 was taken to be a notice of disagreement with that RO 
determination and the Veteran was sent a statement of the 
case in July 2000 identifying issues on appeal as involving 
claims for higher ratings.  In his VA Form 9, received in 
August 2000, the Veteran specifically stated the following: 
"My disagreement is not with the rating, but with the time 
you went back to."  In short, it appears that the Veteran 
did not actually initiate the appeal for higher ratings, but 
rather appealed the effective dates of those ratings.  
Regardless of this procedural irregularity, VA has treated 
the claims on appeal as including claims for higher ratings, 
and the Veteran has presented argument to that end.  As such, 
the Board will continue to address the increased rating 
issues as they have been addressed and developed on appeal.

The Veteran appealed an October 2000 RO decision that denied 
a compensable rating for tinea cruris.  In September 2004 the 
RO increased the rating for tinea cruris to 10 percent from 
May 6, 2004.  Since he did not express satisfaction with the 
10 percent rating, and the RO's grant is to less than the 
schedular maximum, the claim for an increased rating remains 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In an August 2006 letter, the Veteran raised the issues of 
service connection for bilateral hearing loss, enlarged 
heart, sleep apnea, and peripheral neuropathy.  Some of these 
claims have been previously denied by VA.  These issues are 
referred to the RO for appropriate action.  

Turning to another matter, in a May 2009 informal hearing 
presentation, the Veteran's representative stated that there 
is a missing VA knee examination report.  Based on the 
evidence in the claims file, it is unclear to the Board if 
this examination ever took place.  In August 2007, the 
Appeals Management Center (AMC) requested an addendum to an 
orthopedic examination to address functional loss.  The 
record suggests that this addendum was for the July 2006 
orthopedic examination of the spine, as no other orthopedic 
examination report around that time is on file.  However, in 
August 2007, a Dr. MB, MD, submitted an addendum, purportedly 
for a January 16, 2007 joint examination for left knee 
impairment.  Subsequently, an October 2007 rating decision 
appears to grant an increased rating for degenerative 
arthritis, left knee, status post herniarthroplasty with 
medial compartment replacement.  The rating sheet indicates 
that service connection has been in effect for this condition 
since 1991.  However, the claims file does not reflect an 
award of service connection for any knee disability.  It is 
unclear whether the October 2007 rating decision was made in 
error or if service connection was in fact granted for a left 
knee disability.  These matters are referred to the RO for 
appropriate action.    

Finally, an October 2000 rating decision changed the 
effective date of the grant of a 100 percent rating for PTSD 
to June 14, 1991.  However, a September 2004 rating decision 
(on unrelated issues) shows the effective date as December 
23, 1991.  The RO should look into this matter to ensure that 
procedures were followed to implement the change of effective 
date made in October 2000.  For purposes of this appeal, the 
Board has treated the effective date for the grant of a 
100 percent rating for PTSD as June 14, 1991.  
 
The issues of entitlement to higher ratings for lumbosacral, 
thoracic and cervical spine disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the AMC, in Washington, DC.





FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.  

2.  Although the Veteran served in Vietnam during the Vietnam 
era, and is thus presumed to have been exposed to herbicides 
(to include Agent Orange) during service, he has not been 
diagnosed with any disease recognized by VA as etiologically 
related to herbicide exposure.

3.  The Veteran has a left testicle, and the only medical 
opinion on the question of whether there exists a medical 
nexus between any current impotence and sterility and service 
weighs against the claim.

4.  An October 1995 rating decision granted service 
connection and assigned a 10 percent rating for a cervical 
spine disorder.  The Veteran was notified of this decision 
and his appellate rights at that time and did not appeal the 
rating assigned.  

5.  While the Veteran's current claim for an increased rating 
for a cervical spine disorder has been pending since at least 
May 1997, moderate limitation of motion of the cervical spine 
was not shown until July 1, 1997.

6.  A January 1998 rating decision granted a 20 percent 
rating for a lumbosacral spine disorder, effective August 15, 
1996.  The Veteran was notified of this decision and his 
appellate rights at that time and did not appeal the rating 
assigned.  

7.  While a February 1998 treatment record could be seen as 
an informal claim for an increased rating for a lumbosacral 
spine disorder, severe limitation of motion of the 
lumbosacral spine was not shown until April 13, 2000.  

8.  In a September 1998 decision, the Board denied the 
Veteran's claim for an effective date earlier than April 20, 
1998 for the grant of a 10 percent rating for prolific 
changes thoracic, lumbar spine.  Although notified of the 
decision, the Veteran did not appeal.  

9.  In an October 1995 rating decision, the RO granted a 
100 percent rating for PTSD, effective December 23, 1991; 
split a single rating for the thoracic and lumbar spine into 
two separate 10 percent ratings, also effective December 23, 
1991; and (as noted above) granted service connection for a 
cervical spine disorder, effective June 13, 1995.  Although 
notified of the decision, the Veteran did not appeal the 
effective dates assigned.  

10.  In a January 1998 rating decision, the RO granted a 
20 percent rating for a lumbosacral spine disorder, effective 
August 15, 1996.  Although notified of the decision, the 
Veteran did not appeal the effective date assigned.

11.  In August 2000, the Veteran filed a claim for earlier 
effective dates, which has been construed as claims (2) 
through (8) above on the title pages.  

12.  Prior to May 6, 2004, tinea cruris was primarily 
manifested by occasional exudation, itching, bleeding and 
lesions.  An affect on an exposed surface, extensive area or 
at least 5 percent of the entire body, and systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
not shown.

13.  Since May 6, 2004, tinea cruris has been primarily 
manifested by occasional exudation, itching, bleeding and 
lesions, with no exposed areas affected and approximately 
5 percent of the entire body affected.  Systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during any 12-month period, is not shown.


CONCLUSIONS OF LAW

1.  The legal criteria for service connection for sexual 
dysfunction (identified as loss of sex drive, loss of a 
testicle, and sterility), to include as due to exposure to 
herbicides (including Agent Orange) are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  The legal criteria for an effective date of July 1, 1997, 
but no earlier, for the grant of a 20 percent rating for a 
cervical spine disorder, have been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.151, 
3.155, 3.157, 3.400 (2008).

3.  The legal criteria for an effective date prior to March 
23, 2000, for the grant of a 40 percent rating for a 
lumbosacral spine disorder, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.151, 3.155, 3.157, 3.400 (2008).

4.  The legal criteria for an effective date prior to April 
20, 1988, for the grant of a 10 percent rating for 
proliferative changes thoracic, lumbar spine, have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.400 (2008); 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).

5.  The legal criteria for an effective date prior to June 
14, 1991, for the grant of a 100 percent rating for PTSD, 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.400 
(2008); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

6.  The legal criteria for an effective date prior to 
December 23, 1991, for the grant of a 10 percent rating for a 
thoracic spine disorder (separate from the 10 percent rating 
assigned for the lumbar spine), have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.151, 3.155, 3.157, 3.400 (2008); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

7.  The legal criteria for an effective date prior to June 
13, 1995, for the grant of service connection for a cervical 
spine disorder, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.151, 3.155, 
3.157, 3.400 (2008); Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

8.  The legal criteria for an effective date prior to August 
15, 1996, for the grant of a 20 percent rating for a 
lumbosacral spine disorder, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.151, 3.155, 3.157, 3.400 (2008); Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).

9.  The legal criteria for a compensable rating for tinea 
cruris, prior to May 6, 2004, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.118, Diagnostic Code (DC) 7806 (2002 & 2008).  

10.  The legal criteria for a rating in excess of 10 percent 
for tinea cruris, since May 6, 2004, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.118, DC 7806 (2002 & 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings, as well as information regarding the effective date 
that may be assigned.  Id.

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As will be explained below, some of the claims for earlier 
effective dates lack legal merit.  As the law, and not the 
facts, is dispositive of these claims, the duties to notify 
and assist imposed by the VCAA are not applicable.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  See also 
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the 
provisions of the VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter).  Regarding the remaining 
effective date claims, these are downstream issues resulting 
from initial claims for increased ratings.  The U.S. Court of 
Appeals for the Federal Circuit and the U.S. Court of Appeals 
for Veterans Claims have held that once a claim is granted, 
the claim is substantiated and additional VCAA notice is not 
required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, VCAA notice requirements are satisfied in the 
matter of an effective date claim flowing downstream from the 
appeal of a rating decision granting a higher rating.  
[Parenthetically, the Board notes that the RO provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate a claim for an earlier effective date 
in a February 2006 letter.]

In this appeal, in a September 2001 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for sexual dysfunction, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The March 2002 RO rating decision reflects the initial 
adjudication of the claim after issuance of the September 
2001 letter.  A March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the March 2006 letter, 
and opportunity for the Veteran to respond, the March 2009 
supplemental statement of the case reflects readjudication of 
the claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

The Board acknowledges that the Veteran was not provided 
proper notice prior to the initial adjudication of his claim 
for an increased rating for tinea cruris.  In a February 2006 
post-rating letter, the RO provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claim for a higher rating, what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  A March 
2006 letter provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations.  After issuance of these letters, and 
opportunity for the Veteran to respond, the March 2009 
supplemental statement of the case reflects readjudication of 
the claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield, 20 Vet. 
App. at 543; see also Prickett, 20 Vet. App. at 376.

The Board recognizes that the Veteran was not provided 
general notice of the requirements for a higher rating based 
on the diagnostic codes applicable to his tinea cruris (other 
than in a supplemental statement of the case).  However, the 
claims file reflects that the post-adjudicatory notice and 
opportunity to develop the case provided during the extensive 
administrative appellate proceedings served to render any 
pre-adjudicatory notice error harmless.  See Vazquez-Flores, 
22 Vet. App. at 46.  The claim for a higher rating was first 
denied in October 2000, almost nine years ago.  Since that 
time, the Veteran has been afforded multiple VA examinations, 
has had a hearing before the undersigned, and has been 
afforded numerous opportunities to submit evidence and 
argument on his claims for higher ratings.  VA has obtained 
evidence pertinent to the claims; in fact, the Veteran's 
claims file consists of 10 volumes at this point.  
Considering the extensive development in this case, the Board 
finds that the essential fairness of the adjudication has not 
been affected by any error and the Board can consider the 
claims on their merits.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of October 
2001, May 2004, and June 2006 VA examinations.  Also of 
record and considered in connection with the appeal are the 
transcripts of the Veteran's personal hearings, along with 
various statements provided by the Veteran and his 
representative.  The Board also finds that no additional RO 
action to further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

In statements and testimony, the Veteran has asserted that he 
has sexual dysfunction (identified as loss of sex drive, loss 
of a testicle, and sterility) caused by exposure to 
herbicides while serving on active duty in the United States 
Army in Vietnam, or otherwise related to his service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The Veteran served in Vietnam during 
this period.   

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
certain diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  
These diseases include chloracne or other acneform diseases 
consistent with chloracne, Type II diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of VA has also determined that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42,600 (June 24, 2002).

Service treatment records show the Veteran was treated during 
service for genitourinary infection (December 1967), possible 
prostatitis (March 1969), and knots in the groin (September 
1969).  The Veteran's genitourinary system was evaluated as 
normal on examination prior to separation.  

Medical treatment records since service show that the Veteran 
has had problems with varicoceles, hydroceles, cysts on the 
epididymis, blood in his ejaculate, and a low sperm count.  
Additionally, medical records over the years provide 
blatantly contradictory findings as to whether or not the 
Veteran has a left testicle.  These findings include the 
following: normal adult descended testis, bilaterally 
(October 1985); left testis missing (December 1989); the left 
testis appears normal (December 2002); no left testicle 
(October 2004).  

The Veteran was afforded a VA urology examination in June 
2006.  At that time, he relayed his belief that everything 
wrong with him urologically is related to his exposure to 
Agent Orange.  He asserted that he was not able to have 
children, that he was impotent, and that Agent Orange shrunk 
his left testicle until it was gone.  Examination revealed 
that the Veteran had testicles on both sides.  The examiner's 
impression was "[i]mpotence, etiology unknown, seems to be 
in discrepancy with the patient's history and what [I am] 
feeling physically, says his left testicle was 'gone,' but he 
does have left testicle."

In September 2008, the examiner prepared an addendum to his 
examination report.  In the addendum, the examiner explained 
that ultrasound of the scrotum showed that the Veteran 
definitely had two basically normal testicles (a left-sided 
extratesticular cysts and mild left varicocele were noted).  
He also noted that as far as infertility, in his opinion this 
had nothing to do with Agent Orange or the Veteran being in 
service.  The examiner explained that sometimes people just 
have low sperm counts and cannot have children.  The examiner 
also commented that as far as reduction in sex drive, there 
was no evidence that anything the Veteran had in service 
contributed to this.  

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied because 
there is no credible and competent supporting evidence that 
the Veteran has any sexual dysfunction, to include impotence, 
sterility, and loss of testicle, which is medically related 
to service. 

Although the Veteran served in Vietnam during the Vietnam 
era, and, thus, is presumed to have been exposed to 
herbicides (to include Agent Orange), the disability for 
which service connection is sought is not considered by VA to 
be related to exposure to herbicides.  Hence, service 
connection is not warranted on a presumptive basis.  

While service connection is not warranted on a presumptive 
basis, VA must still consider the Veteran's claim on a direct 
basis.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  

The Board finds the examiner's opinion based on ultrasound 
results as conclusive proof that the Veteran does have both 
testicles.  

In this case, none of the medical records reflecting a 
diagnosis of any sexual dysfunction even suggests that there 
exists a medical nexus between any current sexual dysfunction 
and the Veteran's military service, and neither the Veteran 
nor his representative has presented or identified any such 
existing medical opinion.  Moreover, when asked whether any 
current sexual dysfunction was related to service or exposure 
to Agent Orange, a VA examiner answered in the negative.  The 
Board has give this opinion high probative value as it was 
made by a physician after obtaining the Veteran's history, 
examining him, and obtaining results from diagnostic testing.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the Veteran 
and his representative; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, the claim turns on the medical matters of current 
disability (a medical diagnosis) and whether there exists a 
relationship between the sexual dysfunction (variously 
claimed) for which service connection is sought and service 
(a medical nexus), matters within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for sexual dysfunction (identified as 
loss of sex drive, loss of a testicle, and sterility) must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Effective Dates

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a), see 38 C.F.R. 3.400.  The implementing 
regulation clarifies this to mean that the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase will be, "[d]ate 
of receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400.  An effective date for a claim 
for increase may be granted prior to the date of claim if it 
is factually ascertainable that an increase in disability had 
occurred within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).

Under 38 C.F.R. § 3.155(a), the Veteran or a representative 
of the Veteran can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  See also 
38 C.F.R. § 3.1(p).  The benefit sought must be identified, 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  
Under 38 C.F.R. § 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.  See Servello, 3 
Vet. App. at 199.  The date on the VA outpatient or hospital 
examination will be accepted as the date of claim.  38 C.F.R. 
§ 3.157(b).

March 23, 2000 Effective Date for Grants of Increased Ratings 
for Cervical and Lumbosacral Spine Disorders

A January 1998 rating decision denied ratings in excess of 
10 percent for the thoracic and cervical spine disorders and 
granted a 20 percent rating for the lumbosacral spine 
disorder.  In March 1998, the Veteran submitted a statement 
written on the notification of the January 1998 decision, 
which indicated that he felt the rating decision was wrong 
and that if one part of the spine was worse, all parts of the 
spine were worse.  The Board construes this as a notice of 
disagreement with the denials of higher ratings for the 
thoracic and cervical spine disorders.  However, the Board 
does not consider this a notice of disagreement with the 
decision on the lumbosacral spine because the Veteran did not 
express disagreement with the rating assigned for the 
lumbosacral spine.  Instead, he indicated that the other 
parts of the spine (thoracic and cervical) were also worse.  

A.	Cervical Spine

Given the above, the Veteran has had a claim for an increased 
rating for a cervical spine disorder pending since at least 
May 8, 1997 (when he filed a claim for an increase that was 
denied in January 1998).  Prior to this, the last final 
decision as to the proper rating for the cervical spine 
disorder was in October 1995.  The Veteran was notified of 
this decision and his appellate rights at that time and did 
not appeal the disability rating assigned.  Hence, that 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2009).  The Board recognizes that 
treatment records generated after October 1995 could be 
considered as informal claims for an increased rating if 
treatment was for the neck.  See 38 C.F.R. § 3.157(b).  
Regardless of the date of claim, the Board finds that a 
20 percent rating is not shown by the evidence of record 
(after October 1995) until at least July 1, 1997.  

From the time of the last final denial until the effective 
date currently assigned, the rating criteria for a cervical 
spine disability allowed a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 30 percent rating for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5290 (2000).  
Higher ratings could also be assigned for intervertebral disc 
syndrome, ankylosis or residuals of vertebral fractures; 
however, these conditions are not shown in this case.    

The Veteran was afforded a VA spine examination on July 1, 
1997.  Examination of the neck revealed lateral rotation of 
70 degrees and left lateral rotation of 40 degrees.  He had 
pain on extremes of left lateral rotation.  He had flexion of 
25 degrees with pain on extremes of motion.  Extension was 25 
degrees also.  These findings do not establish anymore than 
moderate limitation of motion of the cervical spine.  
 
VA treatment records generated after October 1995, but before 
July 1, 1997, do show that the Veteran complained of neck 
pain on at least one occasion, in May 1996.  However, more 
than slight limitation of motion is not shown by VA or any 
other records until the VA examination in July 1997. 

As the criteria for a 20 percent evaluation for the cervical 
spine disability were met as of July 1, 1997, that is the 
proper effective date for the grant of a 20 percent rating.  
Regardless of the date of claim, an effective date earlier 
than July 1, 1997 is not warranted as the criteria for a 
20 percent rating were not met prior to this date.  See 
38 C.F.R. § 3.400 (stating that the effective date will be 
the date of receipt of claim or date entitlement arose, 
whichever is later).

B. Lumbosacral Spine

A May 2007 rating decision granted a 40 percent rating for a 
lumbosacral spine disorder, effective March 23, 2000.  

Previously, a January 1998 rating decision granted a 
20 percent rating for a lumbosacral spine disorder, effective 
August 15, 1996.  The Veteran was notified of this decision 
and his appellate rights at that time and did not appeal the 
rating assigned.  Hence, that decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Again, the 
Board recognizes that treatment records generated after 
January 1998 could be considered as informal claims for an 
increased rating if treatment was for the lumbosacral spine.  
See 38 C.F.R. § 3.157(b).  Regardless of the date of claim, 
the Board finds that a 40 percent rating is not shown by the 
evidence of record until at least April 13, 2000. 

From the time of the last final denial until the effective 
date currently assigned, the rating criteria for lumbosacral 
strain allowed a noncompensable evaluation when manifested by 
slight subjective symptoms only.  A 10 percent rating was 
assigned when there is characteristic pain on motion.  A 
20 percent rating required evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent rating 
was awarded with evidence of a listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
DC 5295 (2000).  Limitation of motion of the lumbar spine 
warranted a 10 percent rating for slight limitation, a 
20 percent rating for moderate limitation, and a 40 percent 
rating for severe limitation.  See 38 C.F.R. § 4.71a, DC 
5292.  Higher ratings could also be assigned for 
intervertebral disc syndrome, ankylosis or residuals of 
vertebral fractures; however, these conditions are not shown 
in this case.

A February 1998 VA treatment record shows that the Veteran 
complained of low back pain and had decreased range of motion 
at that time.  This could be considered an informal claim for 
an increased rating.  However, the criteria for the 
40 percent rating for the lumbosacral spine disorder were not 
met until April 13, 2000.  

In this regard, the February 1998 treatment report only noted 
a decreased range of motion.  Stated differently, there was 
no finding showing severe limitation of motion.  Severe 
limitation of motion, evidence of a listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, and narrowing or irregularity of joint space with 
abnormal mobility on forced motion were not shown by this 
treatment record, or any other record, until the VA 
examination in April 2000. 

At an April 13, 2000 VA examination the Veteran reportedly 
had forward flexion to 35 degrees and extension to 20 
degrees, both with pain.  These findings are consistent with 
severe limitation of motion of the lumbar spine.  

As the criteria for a 40 percent evaluation for the 
lumbosacral spine disability were not met until April 13, 
2000, the Board cannot award an effective date earlier than 
that date.  As such, the claim for an effective date earlier 
than March 23, 2000 simply cannot be granted.  See 38 C.F.R. 
§ 3.400 (stating that the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later).

Other Effective Date Claims

An August 1988 rating decision granted a 10 percent rating 
for prolific changes thoracic, lumbar spine, effective April 
20, 1988.  The Veteran disagreed with the effective date 
assigned and perfected an appeal.  The claim was denied by 
the Board in September 1989.  The Veteran did not appeal the 
Board's decision.  

An October 1995 rating decision granted a 100 percent rating 
for PTSD, effective December 23, 1991; split the single 
rating for the thoracic and lumbar spine into two separate 
10 percent ratings, also effective December 23, 1991; and 
granted service connection for a cervical spine disorder, 
effective June 13, 1995.  The Veteran was notified of this 
decision and his appellate rights at that time and did not 
appeal the effective dates assigned.

A January 1998 rating decision granted a 20 percent rating 
for a lumbosacral spine disorder, effective August 15, 1996.  
The Veteran was notified of this decision and his appellate 
rights at that time and did not appeal the effective date 
assigned.

As the Chairman has not ordered reconsideration of the Board 
decision discussed above, and no other exception to finality 
applies to any of the rating decisions discussed above, the 
decisions are final in the absence of clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7103, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1100, 20.1103 (2008).  The 
Board notes the Veteran has not argued that any of these 
decisions contain clear and unmistakable error.  

As a result of the prior decisions becoming final, the 
Veteran cannot obtain earlier effective dates than those 
already assigned.  His assertion that he should be granted 
earlier effective dates than those described above cannot be 
pursued without formally attempting to vitiate the finality 
of those prior decisions.  Rudd v. Nicholson, 20 Vet. App. 
296 (2006) (where a claim for an earlier effective date 
represents disagreement with an effective date assigned 
pursuant to a final decision, in the absence of an attempt to 
vitiate the finality of that decision through an allegation 
of clear and unmistakable error, the claimant has merely 
raised a "freestanding" effective date claim that cannot 
remove the finality of the prior decision).  

For these reasons, the claims for earlier effective dates 
than those described above cannot be granted, as there is 
nothing in the record that establishes a basis to award 
earlier effective dates.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (in case where law, as opposed to facts, is 
dispositive, claim should be denied or appeal terminated 
because of the absence of legal merit or lack of entitlement 
under the law).

While the RO chose to pierce the finality of the rating 
decision that assigned the effective date of December 23, 
1991 for the 100 percent evaluation for PTSD by granting an 
earlier effective date to June 14, 1991 without making a 
finding that such rating decision contained clear and 
unmistakable error, the Board will not address the merits of 
the claim for an earlier effective date as it is still a 
freestanding effective date claim.  See Rudd, supra.  The 
Board will not take away the RO's erroneous grant of an 
earlier effective date, but it will also not consider 
awarding an earlier effective date for the 100 percent 
evaluation.

IV. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

The Veteran's disability is rated under § 38 C.F.R. 4.118, DC 
7806.  The criterion for rating skin was amended effective 
August 30, 2002.  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process is concluded, VA must apply the regulatory version 
that is more favorable to the veteran.  Therefore, the Board 
must evaluate the Veteran's claim under both the former 
criteria in the VA schedule for rating disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  The Board will lay out the former criteria 
and the amended criteria for the benefit of comparing the 
criteria.

Under the now-deleted provisions of 38 C.F.R. § 4.118, DC 
7806 (2002), effective through August 29, 2002, 50 percent is 
assigned for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  30 percent is assigned for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  10 percent is assigned with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  Zero percent is assigned for 
eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.

Under the revised provisions of 38 C.F.R. § 4.118, DC 7806 
(2008), effective from August 30, 2002, 60 percent is 
assigned for dermatitis or eczema with more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  30 percent is assigned for 
dermatitis or eczema with 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  10 percent 
is assigned for dermatitis or eczema with at least 5 percent, 
but less than 20 percent, of the entire body, or at least 
5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  Zero percent is assigned for dermatitis or 
eczema with less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.

The Board recognizes that the criteria for rating scars have 
recently changed as well.  To whatever extent the changes 
could be relevant in this case, the Board notes that the 
changes are only applicable to claims filed on or after the 
effective date of the regulation change, October 23, 2008.  
See 73 Fed. Reg. 54,708-54,712 (September 23, 2008).  As the 
present claims were filed before that date, the changes are 
not applicable.  
 
Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that higher ratings 
than those already assigned for tinea cruris are not 
warranted. 

Prior to May 6, 2004

Initially, the Board notes that the Veteran cannot receive a 
higher rating based on the revised criteria until the 
effective date of the change, August 30, 2002.  

At the Veteran's November 2002 RO hearing, he testified that 
he takes antibiotics everyday for his tinea cruris and that 
he also used cream.  He relayed that when he would sit on the 
toilet seat, skin would come off.  

The Veteran was afforded a VA skin examination in October 
2001.  During the examination, the Veteran reported that he 
developed sores on his skin mainly in the axillae and the 
groin areas.  He stated that the sores may bleed, itch, and 
hurt.  He also stated that his skin may ooze and weep onto 
the toilet seat.  He reported the condition was active at the 
time of the examination.  On examination, he had post-
inflammatory hyperpigmentation and some areas of irritation 
bilaterally in the groin and also in the lower buttock and 
groin area.  

In April 2004, the Veteran presented to urgent care with 
complaints of skin eruptions all over his body, worse in his 
groin.  He stated that he had had these eruptions many times 
before with good response to "PRN keflex."  (The Board 
associates the acronym "PRN" with meaning "as occasion 
requires.")  He denied any other symptoms other than 
pruritis and bleeding of the lesions.  Examination revealed 
several healing 2 to 3 mm lesions in the groin area with no 
current bleeding areas.  

Prior to May 6, 2004, the Veteran's tinea cruris is not shown 
to affect an exposed surface or extensive area.  As such, a 
compensable rating is not warranted when considering the 
criteria in effect prior to August 30, 2002.  Likewise, the 
evidence of record prior to May 6, 2004 does not establish 
that at least 5 percent of the entire body is affected by 
tinea cruris.  While the Veteran reportedly used Keflex, an 
antibiotic, for his tinea cruris, there is no indication that 
any systemic therapy with corticosteroids or 
immunosuppressive drugs was required for tinea cruris.  As 
such, a compensable rating is not warranted when considering 
the criteria in effect since August 30, 2002.   

Since May 6, 2004  

In May 2004, the Veteran was afforded another VA skin 
examination.  During that examination, he reported that in 
April 2004 he was given an antibiotic and some cream.  His 
present symptoms were itching and occasional bleeding.  The 
only symptoms he reported were itching, scratching, and 
sometimes bleeding, but there were no systemic symptoms.  On 
examination, there were no skin lesions in exposed areas.  
There also was no scarring or disfigurement.  Both sides of 
the scrotum and private areas were involved with skin 
changes.  The skin area of the groin was completely dried, 
erythematous, and there were even some scaling and patches of 
small ulcers due to scratching.  The complete area involved 
was about 6 by 6 inches on both sides of the scrotum.  The 
percentage of total body surface area involved with tinea 
cruris was noted by the examiner to be about 5 percent.  The 
Veteran was on medication for the fungal infection.  

In August 2004, the Veteran complained of small bumps on his 
abdomen and groin.  Examination revealed small subcutaneous 
nodule on abdomen, nontender, no erythema, not draining, and 
a small nodule on right inner thigh, also not tender or 
erythematous.  

At the Veteran's June 2005 Board hearing he testified that 
his tinea cruris caused bleeding sometimes and that he had 
skin that would come off on the toilet seat.  He stated that 
he had different creams he used for tinea cruris.  He also 
reported itching at times.  

The Veteran was afforded another VA skin examination in June 
2006, by the same examiner who examined him in May 2004.  At 
that time, records showed that the Veteran was only using a 
urea cream.  Examination revealed no skin lesions on the 
exposed areas.  There was also no scarring or disfigurement.  
The Veteran only had discolored skin.  The examiner did not 
see any ulcer or active non-healing ulcers in the groin area.  
He stated that it seemed that the Veteran had healed up 
reasonably well since his last examination, except some 
scaling.  The Veteran had not seen any doctor in the last 12 
months.  The examiner again said that about 5 percent of the 
total body was affected.  

Since May 6, 2004, the Veteran's tinea cruris is not shown to 
result in constant exudation or itching, extensive lesions, 
or marked disfigurement.  In May 2004 and June 2006, the VA 
examiner specifically stated that the Veteran did not have 
any disfigurement.  While the Board recognizes that the 
Veteran has exudation, itching and lesions at times, the 
medical evidence shows that at times he does not have these 
symptoms, such as at the June 2006 VA examination.  As such, 
a finding of constant exudation, itching or lesions is not 
appropriate.  Given the above, a rating in excess of 10 
percent is not warranted when considering the criteria in 
effect prior to August 29, 2002.  Likewise, the evidence of 
record since May 6, 2004 does not establish that at least 20 
percent of the entire body is affected by tinea cruris, or 
that an exposed area is affected.  In fact, in May 2004 and 
June 2006, the VA examiner stated that no exposed areas were 
affected and only about 5 percent of the entire body was 
affected.  There is no indication that any systemic therapy 
was required for tinea cruris during this period.  As such, a 
higher rating is not warranted when considering the criteria 
in effect since August 29, 2002.



Both Claims

The Board has considered rating tinea cruris using other 
diagnostic codes; however, on the facts in this case the 
Board finds no other diagnostic code(s) that would allow for 
higher ratings than those already assigned.  In this regard, 
the Veteran's service-connected tinea cruris is not a scar; 
as such, a rating based on the criteria relevant to rating 
scars would not be appropriate here.  

Neither the Veteran nor his representative have asserted the 
Veteran's entitlement to extra-schedular ratings for the 
effects of tinea cruris and such is not otherwise raised by 
the evidence of record.  See Colayong v. West, 12 Vet. App. 
524, 536 (1999).  Even if the issue had been raised, the 
Board notes the symptoms described above are contemplated by 
the relevant rating criteria.  Likewise, no hospitalization 
or interference with employment as a result of tinea cruris 
is shown.    

For all the foregoing reasons, the Board finds that the 
claims for higher ratings must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the doubt doctrine; however, as the preponderance 
of the evidence is against assignment of a higher rating, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

Service connection for sexual dysfunction (identified as loss 
of sex drive, loss of a testicle, and sterility) is denied.

Effective dates earlier than April 20, 1988 for the grant of 
a 10 percent rating for proliferative changes thoracic, 
lumbar spine; earlier than June 14, 1991 for the grant of a 
100 percent rating PTSD; earlier than December 23, 1991 for 
the grant of a 10 percent rating for a thoracic spine 
disorder (separate from the 10 percent rating assigned for 
the lumbar spine); earlier than June 13, 1995 for the grant 
of service connection for a cervical spine disorder; earlier 
than August 15, 1996 for the grant of a 20 percent rating for 
a lumbosacral spine disorder; and earlier than March 23, 2000 
for the grant of a 40 percent rating for a lumbosacral spine 
disorder are denied.

An effective date of July 1, 1997, but no earlier, for the 
grant of a 20 percent rating for a cervical spine disorder is 
granted. 

A compensable rating for tinea cruris, prior to May 6, 2004, 
is denied.  

A rating in excess of 10 percent for tinea cruris, since May 
6, 2004, is denied.


REMAND

As explained above, a January 1998 rating decision denied a 
rating in excess of 10 percent for a thoracic spine disorder 
and the Veteran disagreed with this decision in March 1998.  
There has been no statement of the case issued as to this 
claim.  As a result of this finding, this claim must be 
remanded for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran is notified that he must respond to the statement 
of the case with a timely substantive appeal or the Board 
will not have appellate jurisdiction of the claim for an 
increased rating for a thoracic spine disorder.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Veteran's representative contends that VA has not 
obtained adequate information regarding the effects of 
function loss from the Veteran's spinal disabilities.  The 
Board has reviewed the most recent examination report and it 
does not appear to contain adequate findings regarding the 
effects of functional loss.  As such, the Veteran should be 
scheduled for another VA orthopedic examination to determine 
the current severity of his spinal disabilities.  Specific 
instructions to the examiner are detailed below.  

 Also, in a May 2009 informal hearing presentation, the 
Veteran's representative suggests that there is a missing 
spinal examination report from December 2004/ January 2005.  
It is unclear to the Board why the Veterans representative 
believes that a spinal examination was performed in December 
2004/January 2005.  The Veteran's representative should be 
asked for further clarification on this matter and attempts 
should be made to obtain any missing examination report(s), 
if necessary.  

Finally, during the pendency of this appeal, the Court held 
that, for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), provide at least general notice 
of that requirement to the claimant; (3) notify the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) as 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this case, the Veteran has not been provided with the 
notice prescribed in Vazquez.  Such should be accomplished on 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided proper 
notice as required by Vazquez (cited to 
above) for his claims for increased 
ratings for disorders of the lumbosacral, 
thoracic and cervical spines.     

2.  The AMC/RO shall issue a statement of 
the case on the issue of entitlement to a 
rating in excess of 10 percent for a 
thoracic spine disorder.  If, and only if, 
the Veteran completes his appeal by filing 
a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  38 U.S.C.A. § 
7104.

3.  The Veteran's representative should be 
asked for further clarification regarding 
any missing spinal examination from 
December 2004/January 2005 and attempts 
should be made to obtain any missing 
examination report(s), if necessary.    

4.  After the above has been completed, 
the Veteran should be scheduled for an 
orthopedic examination of the spine, to 
determine the current level of severity of 
his service-connected disorders of the 
spine.  The claims folder should be made 
available to the examiner for review prior 
to the entry of any opinion.  All 
pertinent tests should be accomplished and 
all clinical findings should be reported 
in detail.  

The examiner is requested to comment 
specifically on (1) the relevant ranges of 
motion (in degrees) of the thoracolumbar 
and cervical spine and (2) whether pain 
weakness, fatigability, and/or 
incoordination significantly limit 
functional ability during flare ups or 
when the joint is used repeatedly over a 
period of time.  A determination portrayed 
in terms of the degree of additional range 
of motion loss due to pain, weakness, 
fatigability and incoordination on use or 
during flare-ups would be most helpful. 

5.  As appropriate, the AMC/RO should 
readjudicate the Veteran's claims for 
higher ratings.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


